DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 April 2021 has been entered.

Response to Arguments
2.	Applicant's arguments filed 23 April 2021 have been fully considered but they are not persuasive. 
	Applicant asserts, on pages 11-13 of Remarks, that “Khetawat describes a LU procedure for a UE that requires additional control signaling and power consumption because every subsequent location update includes all the same control steps as the initial location update. In Khetawat, the UE, upon cell reselection and camping on the FAP cell, will initiate a location update (LU) procedure. Khetawat, col. 30, lines 28-36. The LU procedure involves a multitude of steps, the most relevant of which are the following steps: (1) the UE establishes a radio resource control (RRC) connection with the FAP; (2) the UE starts a Location Update (LU) procedure by sending a Location Updating Request message from the UE to the FAP; (3) UE specific TCP Connection established; (4) the FAP registers the UE; and (5) the FAP transmits a Location Updating Accepted message to the UE indicating the location has been updated and 
	Applicant’s arguments with respect to the new limitations have been considered but are moot because they do not apply to the new reference, Eriksson, relied on in the current rejection.  
	
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-4, 10-16, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Khetawat et al., U.S. Patent No. 8,150,397 (hereinafter Khetawat), in view of Eriksson et al., U.S. Patent Application Publication 20150223232 (hereinafter Eriksson), further in view of Ackley et al., U.S. Patent Application Publication 2008/0039203 (hereinafter Ackley).
	Regarding claim 1, Khetawat discloses a method (disclosed is a method of UE registration, according to Column 30 Lines 31-45), comprising 
	communicating, from a network node of a cellular network to a user equipment (UE), a first control signal defining repetitive communicating of a location information of the UE device by the UE device (a femto access point (FAP) [“network node of a cellular network”] transmits a System Information broadcast [“first control signal”] to a UE that specifies the periodicity with which said UE is to transmit location updates (LUs) to said FAP, according to Column 31 Lines 36-48); and 

	Khetawat does not expressly disclose that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating, nor that the location information comprises geographical coordinates.  
	Eriksson discloses that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating (a one-time uplink grant is scheduled on a Physical Downlink Control Channel (PDCCH), such that repetitive transmission resources are allocated as part of semi-persistent scheduling (SPS) for a UE, according to [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat with Eriksson such that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating, nor that the location information comprises geographical coordinates.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable MTC devices to operate in an energy efficient manner (Eriksson:  [0003]).
	Neither Khetawat nor Eriksson expressly discloses that the location information comprises geographical coordinates.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson with Ackley such that the location information comprises geographical coordinates.  
	One of ordinary skill in the art would have been motivated to make this modification in order to provide mobile device users with services that are tailored according to location (Ackley:  [0022]).
	Regarding claim 16, Khetawat discloses a user equipment (UE) (disclosed is a user equipment (UE), according to Column 31 Lines 36-48, Column 71 Lines 4-12, Fig. 58), comprising 
	a wireless interface (a UE necessarily comprises a wireless interface); 
	a memory (the UE comprises a memory, according to Column 70 Lines 11-16, Fig. 58 [element 5815]); and 
	a processor (the UE comprises a processor, according to Column 70 Lines 11-16, Fig. 58 [element 5810]) configured to 
	receive, from a network node of a cellular network, a first control signal defining repetitive transmitting of a location information of the UE device by the UE device (a femto access point (FAP) [“network node of a cellular network”] transmits a System Information broadcast [“first control signal”] to a UE that specifies the periodicity with which said UE is to transmit location updates (LUs) to said FAP, according to Column 31 Lines 36-48); and 

	Khetawat does not expressly disclose that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating, nor that the location information comprises geographical coordinates.  
	Eriksson discloses that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating (a one-time uplink grant is scheduled on a Physical Downlink Control Channel (PDCCH), such that repetitive transmission resources are allocated as part of semi-persistent scheduling (SPS) for a UE, according to [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat with Eriksson such that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating, nor that the location information comprises geographical coordinates.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable MTC devices to operate in an energy efficient manner (Eriksson:  [0003]).
	Neither Khetawat nor Eriksson expressly discloses that the location information comprises geographical coordinates.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson with Ackley such that the location information comprises geographical coordinates.  
	One of ordinary skill in the art would have been motivated to make this modification in order to provide mobile device users with services that are tailored according to location (Ackley:  [0022]).
	Regarding claim 18, Khetawat discloses a network node of a cellular network (disclosed is a femto access point (FAP), according to Column 31 Lines 36-48, Column 71 Lines 4-12, Fig. 58), comprising 
	a network interface (a FAP necessarily comprises a network interface); 
	a memory (the FAP comprises a memory, according to Column 70 Lines 11-16, Fig. 58 [element 5815]); and 
	a processor (the FAP comprises a processor, according to Column 70 Lines 11-16, Fig. 58 [element 5810]) configured to 
	transmit, to a user equipment (UE) device, a first control signal defining repetitive transmitting of a location information of the UE device by the UE device (the femto access point (FAP) transmits a System Information broadcast [“first control signal”] to a UE that specifies the periodicity with which said UE is to transmit location updates (LUs) to said FAP, according to Column 31 Lines 36-48); and 

	Khetawat does not expressly disclose that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating, nor that the location information comprises geographical coordinates.  
	Eriksson discloses that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating (a one-time uplink grant is scheduled on a Physical Downlink Control Channel (PDCCH), such that repetitive transmission resources are allocated as part of semi-persistent scheduling (SPS) for a UE, according to [0007]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat with Eriksson such that in the first control signal, there is one specification of resources to be used by the UE device for the repetitive communicating, nor that the location information comprises geographical coordinates.
	One of ordinary skill in the art would have been motivated to make this modification in order to enable MTC devices to operate in an energy efficient manner (Eriksson:  [0003]).
	Neither Khetawat nor Eriksson expressly discloses that the location information comprises geographical coordinates.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson with Ackley such that the location information comprises geographical coordinates.  
	One of ordinary skill in the art would have been motivated to make this modification in order to provide mobile device users with services that are tailored according to location (Ackley:  [0022]).
	Regarding claim 2, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses that in response to the communicating, repetitively communicating, from the UE device to the network node and via a further network node, a second control signal comprising the location information of the UE device (the location updates that are sent from the UE to the FAP are forwarded from said FAP to an IP Network Controller (INC) [“a further network node”], according to Column 31 Lines 14-20).
	Regarding claim 3, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses that a respective communicating of the repetitive communicating is triggered by a trigger event of a respective tracking area update, TAU, procedure of a plurality of TAU procedures initiated by the UE device (the UE triggers a combined Routing Area (RA)/Location Area (LA) update, rather than an initial LA update, which triggers the periodic LUs, according to Column 30 Lines 46 to Column 31 Line 48).

	Regarding claim 10, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses operating the UE device in a disconnected state in which a data connection between the UE device and the cellular network has been released, wherein the repetitive communicating is carried out while operating the UE device in the disconnected state (the UE periodically transmits LUs to the FAP while in an idle state, according to Column 31 Lines 36-48).
	Regarding claim 11, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses that the first control signal defining the repetitive communicating-comprises reoccurring resources allocated to the UE device for the repetitive communicating (as part of the UE registration procedure, the UE is authorized to communicate with the specific FAP, according to Column 31 Lines 7-13).
	Regarding claim 12, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses that the communicating is carried out depending on a category of the UE device (prior to the UE being instructed to periodically transmit LUs, an AAA server is checked to determine 
	Regarding claim 13, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses that the communicating is carried out depending on a subscription information relating to the UE device (prior to the UE being instructed to periodically transmit LUs, an AAA server is checked to determine whether the UE is authorized to communication with the FAP [“depending on a subscription information relating to the UE device”], according to Column 31 Lines 7-13).
	Regarding claim 14, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses initiating, by another network node of the cellular network different from the network node, the communicating (an INC [“another network node of the cellular network different from the network node”] authorizes the UE to communicate with the FAP, according to Column 31 Lines 7-13).
	Regarding claim 15, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses initiating, by the UE device, the communicating (the UE triggers a combined Routing Area (RA)/Location Area (LA) update, which triggers the transmission of the command to periodically transmit LUs, according to Column 30 Lines 46 to Column 31 Line 48).
	Regarding claim 21, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.  Additionally, Khetawat discloses that the repetitively communicating comprises a plurality of respective repetitive communicating .

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Khetawat in view of Eriksson in view of Ackley as applied to claim 3 above, further in view of Rune et al., U.S. Patent Application Publication 2019/0281580 (hereinafter Rune).
	Regarding claim 5, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 3.
	Neither Khetawat, Eriksson, nor Ackley expressly discloses that the second control signal comprising the location information of the UE device is included in a third control signal initiating the respective TAU procedure.
	Rune discloses that the second control signal comprising the location information of the UE device is included in a third control signal initiating the respective TAU procedure (a UE transmits a Tracking Area Update Request message to a network, whereby said message includes said UE’s location, according to [0015]). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson as modified by Ackley with Rune such that the second control signal comprising the location information of the UE device is included in a third control signal initiating the respective TAU procedure.
	One of ordinary skill in the art would have been motivated to make this modification in order to limit the area in which a UE has to be paged (Rune:  [0015]). 

s 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Khetawat in view of Eriksson in view of Ackley as applied to claim 1 above, further in view of Takagi, U.S. Patent Application Publication 2011/0294507 (hereinafter Takagi).
	Regarding claim 6, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.
	Neither Khetawat, Eriksson, nor Ackley expressly discloses that the repetitive communicating is carried out a predetermined number of times.
	Takagi discloses that the repetitive communicating is carried out a predetermined number of times (a mobile station transmits a message a predetermined number of times, according to [0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson as modified by Ackley with Takagi such that the repetitive communicating is carried out a predetermined number of times.
	One of ordinary skill in the art would have been motivated to make this modification in order to accommodate varying lengths of time that users visit a small cell (Takagi:  [0055]-[0056]).
	Regarding claim 7, the combination of Khetawat, Eriksson, Ackley, and Takagi discloses all the limitations of claim 6.
	Neither Khetawat, Eriksson, nor Ackley expressly discloses that the first control signal-defining the repetitive communicating comprises the predetermined number of times.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson as modified by Ackley as modified by Takagi with Takagi such that the first control signal-defining the repetitive communicating comprises the predetermined number of times.
	One of ordinary skill in the art would have been motivated to make this modification in order to accommodate varying lengths of time that users visit a small cell (Takagi:  [0055]-[0056]).
	Regarding claim 8, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 1.
	Neither Khetawat, Eriksson, nor Ackley expressly discloses that the repetitive communicating is carried out for a predetermined time period or up to a predetermined time instant.
	Takagi discloses that the repetitive communicating is carried out for a predetermined time period or up to a predetermined time instant (a mobile station transmits a message for a fixed period, according to [0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson as modified by Ackley with Takagi such that the repetitive communicating is carried out for a predetermined time period or up to a predetermined time instant.

	Regarding claim 9, the combination of Khetawat, Eriksson, Ackley, and Takagi discloses all the limitations of claim 8.
	Neither Khetawat, Eriksson, nor Ackley expressly discloses that the first control signal-defining the repetitive communicating comprises the predetermined time period or the predetermined time instant.
	Takagi discloses that the first control signal-defining the repetitive communicating comprises the predetermined time period or the predetermined time instant (a base station instructs the mobile station to transmit a message for the fixed period, according to [0055]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson as modified by Ackley as modified by Takagi with Takagi such that the first control signal-defining the repetitive communicating comprises the predetermined time period or the predetermined time instant.
	One of ordinary skill in the art would have been motivated to make this modification in order to accommodate varying lengths of time that users visit a small cell (Takagi:  [0055]-[0056]).

8.	Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Khetawat in view of Eriksson in view of Ackley as applied to claims 21 and 16 above, .
	Regarding claim 22, the combination of Khetawat, Eriksson, and Ackley discloses all the limitations of claim 21.
	Neither Khetawat, Eriksson, nor Ackley expressly discloses that the plurality of respective repetitive communicating steps includes the second control signal comprising a reduced sequence of control signals for subsequent reporting of location information from the UE device.
	Bachmann discloses that the plurality of respective repetitive communicating steps includes the second control signal comprising a reduced sequence of control signals for subsequent reporting of location information from the UE device (disclosed is a location update procedure for UEs that is performed at successive times and that entails reduced control signaling, according to [0101]-[0105], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson as modified by Ackley with Bachmann such that the plurality of respective repetitive communicating steps includes the second control signal comprising a reduced sequence of control signals for subsequent reporting of location information from the UE device.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a flood of signaling messages when several mobile terminals move together (Bachmann:  [0013]).

	Neither Khetawat, Eriksson, nor Ackley expressly discloses that the processor configured to repetitively transmit the second control signal comprising the location information of the UE device comprises transmitting a reduced sequence of control signals for subsequent reporting of the location information of the UE device.
	Bachmann discloses that the processor configured to repetitively transmit the second control signal comprising the location information of the UE device comprises transmitting a reduced sequence of control signals for subsequent reporting of the location information of the UE device (disclosed is a location update procedure for UEs that is performed at successive times and that entails reduced control signaling, according to [0101]-[0105], Fig. 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khetawat as modified by Eriksson as modified by Ackley with Bachmann such that the processor configured to repetitively transmit the second control signal comprising the location information of the UE device comprises transmitting a reduced sequence of control signals for subsequent reporting of the location information of the UE device.
	One of ordinary skill in the art would have been motivated to make this modification in order to avoid a flood of signaling messages when several mobile terminals move together (Bachmann:  [0013]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.